Citation Nr: 0529119	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  03-16 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a heart disorder, 
to include pericarditis.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for right knee 
disability, to include as secondary to service-connected left 
knee disability.

6.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

7.  Entitlement to an initial compensable rating for left 
knee disability.

8.  Entitlement to an initial compensable rating for hallux 
valgus of the right foot.

9.  Entitlement to an initial compensable rating for hallux 
valgus of the left foot.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from September 
1997 to September 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.  A May 2002 rating 
decision granted entitlement to service connection for 
degenerative changes of the left knee and assigned a zero 
percent evaluation effective September 11, 2001.  An April 
2003 rating decision granted entitlement to service 
connection for tinnitus and for bilateral hallux valgus; a 10 
percent evaluation was assigned for tinnitus and separate 
noncompensable evaluations were assigned for hallux valgus 
effective September 11, 2001.

The veteran testified at a videoconference hearing before the 
Board in September 2005.  Raised at the hearing were the 
issues of entitlement to service connection for 
gastrointestinal disability secondary to medication taken for 
service-connected left knee disability and entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability.  As these issues have 
not been adjudicated by the RO, they are referred to the RO 
for adjudication.

The United States Court of Appeals for Veterans Claims 
(Court) reversed a decision of the Board which concluded that 
no more than a single 10-percent disability evaluation could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  See Smith v. Nicholson, 
No. 01-623 (U.S. Vet. App. April 5, 2005).  VA is seeking to 
have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, VA has 
imposed a stay at the Board on the adjudication of tinnitus 
claims affected by Smith.  The specific claims affected by 
the stay include (1) all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  Once a final decision is reached on appeal in the 
Smith case, the adjudication of any tinnitus cases that have 
been stayed will be resumed.   


FINDINGS OF FACT

1.  Bilateral pes planus clearly and unmistakably existed 
prior to military service.

2.  Bilateral pes planus did not chronically worsened as a 
result of military service.

3.  The medical evidence of record does not show a low back 
disability that is related to the veteran's military service.

4.  The medical evidence of record does not show heart 
disease, to include pericarditis, that is related to the 
veteran's military service.


5.  The medical evidence of record does not show hearing loss 
in the right ear that is related to the veteran's military 
service.

6.  The medical evidence of record shows hearing loss in the 
left ear that is related to the veteran's military service.

7.  The medical evidence of record does not show a right knee 
disorder that is related to the veteran's military service, 
including to service-connected left knee disability.

8.  Manifestations of the veteran's service-connected left 
knee include pain, with no objective findings.

9.  The medical evidence of record shows mild bilateral 
hallux valgus.


CONCLUSIONS OF LAW

1.  Preexisting bilateral pes planus was not aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

2.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  

3.  A heart disorder, to include pericarditis, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).   

4.  Hearing loss in the right ear was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2005).  

5.  Hearing loss in the left ear was incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2005).  

6.  A right knee disability was not incurred in or aggravated 
by service, and is not proximately due to or aggravated by 
service-connected left knee disorder.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).  

7.  The criteria for an initial compensable rating for 
service-connected left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5010-5260 (2005).

8.  The criteria for an initial compensable rating for 
service-connected hallux valgus of the right foot have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2005).

9.  The criteria for an initial compensable rating for 
service-connected hallux valgus of the left foot have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  


In January 2002, a letter was sent to the veteran by the RO, 
with a copy to his representative, in which he was informed 
of the requirements needed to establish service connection.  
The January 2002 notification would apply to the original 
service connection issues listed on the title page and to the 
downstream issues of entitlement to initial compensable 
evaluations for left knee disability and bilateral hallux 
valgus.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2004).  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for providing and what evidence VA would be 
obtaining.  The letter explained what evidence VA needed from 
the veteran and told him that VA would request records for 
him if he provided sufficient information to identify the 
records.  No private medical evidence was subsequently added 
to the claims file.  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  Based 
on this record, the Board finds that the VA's duty to notify 
has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board would note that VA 
examinations were conducted in 2002 and 2003.  

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on each issue addressed 
herein.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claims.  The 
Board additionally finds that VA has complied with general 
due process considerations.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  An error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service Connection Claims 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Moreover, in the case of heart disease, service 
connection may be granted if such disease is manifested to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection, the following analysis applies.  There 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Presumption of soundness/aggravation of preexisting 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  VA's General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  It was 
concluded that the provisions of 38 C.F.R. § 3.304(b) are 
inconsistent with 38 U.S.C.A. § 1111 insofar as § 3.304(b) 
states that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.  It was held that 
38 C.F.R. § 3.304(b) is therefore invalid and should not be 
followed.  See VAOPGCPREC 3-03; 69 Fed. Reg. 25178 (2004); 
see also Cotant v. Principi, 17 Vet. App. 116 (2003) (holding 
that the clear and unmistakable evidence standard in 38 
C.F.R. § 3.306(b) is "onerous" and requires an "undebatable" 
result).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

Pes Planus

As indicated above, a veteran is presumed to be in sound 
condition, except for defects, infirmities, or disorders 
noted when examined, accepted, and enrolled for service, 
or where clear and unmistakable evidence establishes that 
an injury or disease existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111.

In this case, moderate, asymptomatic pes planus was noted 
on the veteran's preinduction medical examination report.  
Consequently, the presumption of soundness on service 
entrance is rebutted with respect to bilateral pes planus.

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding 
of aggravation is not appropriate in cases where the 
evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, 
temporary or intermittent flare-ups of a preexisting 
disease during service are not sufficient to be considered 
aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, is worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 
8 Vet. App. 529, 536-7 (1996).

The evidence of record shows that although the veteran 
complained on a medical history report in May 2001 of foot 
trouble since basic training, examination in May 2001 
diagnosed moderate pes planus, which was noted to have 
existed prior to service.  There is no medical evidence 
that the preexisting moderate pes planus was permanently 
worsened during service.  When examined by VA in January 
2002, it was concluded that the veteran had slight 
bilateral pes planus.  Consequently, as there is no 
medical evidence of record that supports a conclusion that 
the veteran's preexisting bilateral pes planus was 
aggravated during military service, service connection for 
bilateral pes planus is not warranted.

Back Disability

The initial service notation related to the veteran's back 
was his complaint on his May 2001 separation medical 
history report that he had recurrent back pain since 
having to lift a howitzer in 1999.  It was noted on 
medical examination in May 2001 that he had a small "EIC" 
in the left paravertebral space at about T9-10.  Although 
this comment is not explained, it appears that "EIC" is 
an abbreviation for epidermal inclusion cyst.  
Consequently, there is no objective medical evidence 
during service of a musculoskeletal disability of the low 
back.

When examined by VA in January 2002, the veteran continued 
to complain of low back pain.  Although status post lumbar 
sprain was diagnosed on VA examination in March 2002, no 
muscle or neurological deficit was found on VA examination 
in March 2003 and the diagnosis was myofascial pain.  The 
Court has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  X-rays of the low back in 
January 2002 and March 2003 were considered essentially 
normal, although slight scoliosis was noted.  
Nevertheless, there is no medical evidence of record that 
relates these findings to service or to any incident 
therein.  Consequently service connection for low back 
disability is not warranted.

Heart Disorder, To Include Pericarditis

The veteran complained of chest pain in September 2000, 
and pericarditis was diagnosed.  Chest x-rays in September 
2000 were considered to be normal.  An echocardiogram in 
November 2000 was normal, with resolution of prior 
pericardial effusion noted.  It was noted on a January 
2001 cardiac catheterization that the veteran had markers 
of mild constrictive pericarditis; his coronary arteries 
and left ventricular systolic function were normal.  
Pericarditis was diagnosed in May 2001.  Although it was 
concluded on VA evaluation in February 2002 that the 
veteran appeared to be limited due to chronic ongoing 
chest discomfort and dyspnea, no active disease process 
was found on chest x-rays.  When examined by VA in March 
2003, there was no pericardial effusion on echocardiogram 
and no infiltrate or effusion on chest x-rays.  The 
examiner, who reviewed the claims file, found only 
tenderness to palpation along the costochondral junction 
on the left.  The final VA diagnoses in March 2003 
consisted of no evidence of pericarditis, with 
satisfactory echocardiogram findings; and dyspnea on 
exertion of uncertain etiology, with a negative chest x-
ray and near normal pulmonary function testing.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence 
of a current disability, service connection for a heart 
disorder is not warranted.  



Bilateral Hearing Loss

The veteran contends that he has hearing loss and tinnitus 
due to exposure to service acoustic trauma.  Service 
connection is currently in effect for tinnitus.  The evidence 
on file indicates that the veteran's military specialty was 
as a cannon crewmember and that he was awarded badges 
indicative of exposure to acoustic trauma, including Expert 
Badge Hand Grenade, Marksman Badge M-16 Rifle, Air Assault 
Badge, and the Driver and Mechanic Badge.  

The veteran's service medical records, which include several 
audiological examination reports, do not show hearing loss as 
defined under the provisions of 38 C.F.R. § 3.385 for VA 
purposes.  In other words, the audiograms in service, 
including on separation evaluation in May 2001, do not show a 
pure tone threshold from 1000 to 4000 hertz of 40 decibels or 
higher, auditory thresholds for at least three of these 
frequencies of 26 decibels or greater, or a speech 
recognition score of less than 94 percent in either ear.  
38 C.F.R. § 3.385.  An audiological evaluation in February 
2002 was also within the VA definition of normal hearing.  An 
audiogram in June 2002 found normal hearing in the right ear 
and a pure tone threshold of 40 decibels at 4000 hertz on the 
left.  

Although a VA audiogram in March 2003 was within normal 
limits, with a finding of 30 decibels at 4000 hertz in the 
left ear, the VA examiner diagnosed mild sensorineural 
hearing loss in the left ear and bilateral tinnitus, both of 
which were concluded to be as likely as not related to noise 
exposure in service.  Consequently, as there is no evidence 
either in service or after discharge of hearing loss in the 
right ear for VA purposes, service connection for right ear 
hearing loss is not warranted.  However, the evidence of 
record shows postservice clinical evidence of hearing loss in 
the left ear for VA purposes, and a postservice diagnosis of 
sensorineural hearing loss in the left ear.  Due to the 
veteran's military specialty and decorations that show 
service exposure to acoustic trauma, and the fact that 
service connection has been granted for tinnitus due to 
service exposure to acoustic trauma, the Board finds that the 
evidence with regard to this issue is in equipoise.  
According the veteran the benefit of the doubt, service 
connection for left ear hearing loss is warranted.  


Right Knee Disorder

Service connection is currently in effect for a left knee 
disability, and the veteran contends, including at his 
September 2005 videohearing, that he has a right knee 
disability either due to service or secondary to his service-
connected left knee disability.  

Although the veteran complained of knee problems in service, 
no right knee abnormality was diagnosed in service, including 
on separation examination in May 2001.  VA examination of the 
knees in January 2002 did not show any swelling, tenderness, 
subluxation, lateral instability, or loss of motion.  X-rays 
of the right knee in January 2002 were considered normal; 
there were minimal degenerative changes in the left knee.  
Despite complaints of bilateral knee pain on VA examination 
in March 2003, the physical examination, including x-rays, 
did not show any right knee abnormality.  The diagnosis in 
March 2003 was knee pain of uncertain etiology.  However, as 
discussed earlier, a finding of pain without a diagnosed or 
identifiable underlying malady or condition does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. at 285.  
Therefore, service connection is not warranted for right knee 
disability, to include as secondary to service-connected left 
knee disability.

Conclusion

Although there is testimony and written statements on file 
from the veteran that the disabilities at issue above are 
either due to service or to a service-connected disorder, a 
layman, such as the veteran, is not competent to comment on 
medical matters such as the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Finally, in reaching the above decisions, the Board has 
considered the doctrine of reasonable doubt; however, with 
the exception of the claim for entitlement for service 
connection for left ear hearing loss, as the preponderance of 
the evidence is against the veteran's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

This case also involves the veteran's appeal of the initial 
assignment of a disability rating for the veteran's 
service-connected maxillary sinusitis and low back 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
it was held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

An Initial Compensable Evaluation For Left Knee Disability

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5010, arthritis due to trauma, is evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

Diagnostic Code 5260, limitation of flexion of the leg, 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Diagnostic Code 5261, limitation of extension, of the leg 
provides a noncompensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005); 
see also 38 C.F.R. § 4.71, Plate II (2005) (showing normal 
flexion and extension as between 0 degrees and 140 degrees).  

The veteran is seeking an initial compensable rating for his 
service-connected left knee disability, which is currently 
rated under Diagnostic Code 5010.  

On VA examination of the left knee in January 2002, the 
veteran complained of periodic knee pain since service, 
without current swelling or pain.  Physical examination of 
the left knee did not show any loss of motion or other 
abnormality.  X-rays revealed minimal degenerative changes of 
the left knee.  When examined in March 2003, the veteran 
complained of mild left knee discomfort.  Medical examination 
showed range of motion from 0-140 degrees, without 
instability or other adverse symptomatology.  X-rays of the 
knees were reported to be unremarkable.  The diagnosis was 
knee pain.  As the above findings do not show any loss of 
motion of the left knee, or other left knee pathology, an 
initial compensable evaluation is not warranted for service-
connected left knee disability under the criteria of either 
Diagnostic Codes 5010, 5260 or 5261.  

Because the veteran does not have ankylosis of the knee, 
dislocation of semilunar cartilage, or impairment of the 
tibia and fibula, an increased evaluation is not warranted 
for left knee arthritis under another diagnostic code for 
disability of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258, 5262 (2005).  

An increased evaluation can also be assigned for a disability 
rated for limitation of motion under DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, as there was no evidence of 
functional limitation of the left leg due to pain on 
examinations in January 2002 and March 2003, a compensable 
evaluation is not warranted for left knee disability based on 
functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2005).  

An Initial Compensable Evaluation For Hallux Valgus Of Each 
Foot

The veteran's service-connected hallux valgus is evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5280, which assigns a 10 percent evaluation for unilateral 
hallux valgus that is severe, if equivalent to amputation of 
the great toe, or when there has been surgery, with resection 
of the metatarsal head.  

Where the minimum schedular evaluation requires residuals and 
the Schedule does not provide a zero percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2005).

In this case, the veteran's feet were described on VA 
examination in January 2002 as of normal color and warmth 
without swelling.  X-rays of the feet in January 2002 
revealed mild bilateral hallux valgus.  The diagnosis on VA 
examination in March 2002 was hallux valgus deformity, 
bilateral, minimal.  

As there is no medical evidence of more than mild hallux 
valgus of either foot and no evidence of prior surgery 
involving resection of the metatarsal head, the Board 
concludes that the disability picture for service-connected 
hallux valgus of either foot does not more nearly approximate 
the criteria for a compensable evaluation under Diagnostic 
Code 5280.  38 C.F.R. § 4.71a, Diagnostic Code 5280; 
38 C.F.R. § 4.7 (2005).

Because the veteran's service-connected bilateral foot 
disability does not involve any of the other disabilities 
listed in the Schedule for foot disability, including 
flatfoot, claw foot, or hammertoe, an initial compensable 
evaluation is not warranted for hallux valgus under another 
diagnostic code for disability of the foot.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276-5284 (2005).  

Fenderson

Because the medical evidence of record relied on by the Board 
to rate the service-connected left knee and bilateral hallux 
valgus disabilities is consistent, and there is no evidence 
of significant increase or decrease in symptomatology, the 
Board concludes that staged ratings are not warranted for 
these issues.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Extraschedular

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).

There is no evidence that the veteran has been recently 
hospitalized for either his service-connected left knee 
disability or bilateral hallux valgus.  There is also no 
evidence on file that his serviced-connected disabilities 
markedly interfere with employment.  In fact, as previously 
noted, the medical evidence shows that his service-connected 
left knee and hallux valgus do not cause more than minimal 
functional impairment.  There is, moreover, no evidence of 
any unusual clinical aspect to the disabilities.  The Board 
accordingly finds that the veteran's disability picture is 
not unusual or exceptional and does not render impractical 
the application of the regular schedular standards.  
Accordingly, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
veteran.


ORDER

Service connection for pes planus, a back disability, a heart 
disorder, to include pericarditis, hearing loss in the right 
ear, and a right knee disability is denied.  

Service connection for hearing loss in the left ear is 
granted.

An initial compensable evaluation for service-connected left 
knee disability, hallux valgus of the right foot, and hallux 
valgus of the left foot is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


